            1    NATALIA D. ASBILL-BEAROR, SBN 281860
                 natalia@perkinsasbill.com
            2    ROBIN K. PERKINS, SBN 131252
                 robin@perkinsasbill.com
            3    PERKINS ASBILL, APLC
                 707 Commons Drive, Suite 201
            4    Sacramento, CA 95825
                 Telephone: 916.446.2000
            5    Facsimile: 916.446.6400

            6    Attorneys for Plaintiff KELLY BRIGHT

            7    JESSE A. CRIPPS, SBN 222285
                   jcripps@gibsondunn.com
            8    MEGAN M. LAWSON, SBN 294397
                   mlawson@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
           10    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
           11    Facsimile: 213.229.7520

           12    Attorneys for Defendant
                 AMERICAN HOME SHIELD CORPORATION
           13

           14
                                             UNITED STATES DISTRICT COURT
           15
                                            EASTERN DISTRICT OF CALIFORNIA
           16
                                                 SACRAMENTO DIVISION
           17
                 KELLY BRIGHT,                             CASE NO. 2:20-CV-02079-KJM-CKD
           18
                                    Plaintiff,             STIPULATION AND ORDER EXTENDING
           19                                              TIME FOR DEFENDANT TO FILE REPLY
                       v.                                  BRIEF IN SUPPORT OF MOTION TO
           20                                              COMPEL ARBITRATION
                 AMERICAN HOME SHIELD
           21    CORPORATION, a Delaware corporation,

           22                       Defendant.

           23

           24

           25

           26

           27

           28
                                                             STIPULATION AND ORDER EXTENDING TIME FOR
                                                            DEFENDANT TO FILE REPLY BRIEF ISO MOTION TO
Gibson, Dunn &
Crutcher LLP
                                                                                   COMPEL ARBITRATION
                                                                          CASE NO. 2:20-CV-02079-KJM-CKD
            1           Plaintiff Kelly Bright and Defendant American Home Shield Corporation hereby submit a

            2    joint stipulation extending the time for Defendant to file a reply brief in support of Defendant’s

            3    Motion to Compel Arbitration and Stay Civil Proceedings, as follows:

            4           WHEREAS, Defendant filed a Motion to Compel Arbitration and To Stay or Dismiss Civil

            5    Proceedings on April 9, 2021 (Dkt. No. 17);

            6           WHEREAS, on May 4, 2021, the Court granted Plaintiff’s Motion for Extension of Time to

            7    file an opposition to Defendant’s Motion to Compel Arbitration on April 30, 2021 and to set

            8    Defendant’s deadline to file a reply brief for on or before May 10, 2021 (Dkt. No. 24);

            9           WHEREAS, Defendant’s counsel contacted Plaintiff’s counsel as soon as the need became

           10    apparent on May 4, 2021 to request an extension of time to file a reply brief in support of its Motion

           11    to Compel Arbitration;

           12           WHEREAS, the parties agreed to enter into a stipulation that Defendant’s reply brief would

           13    be due on or before May 14, 2021 due to Defendant’s counsel’s unavailability from May 3 through

           14    May 7 because he is in trial in another matter (see Dkt. No. 23-1), Defendant’s other counsel’s

           15    limited availability due to all-day meetings from May 5 through May 7 that were scheduled prior to

           16    Plaintiff filing her Motion for Extension of Time, and competing court deadlines in other matters; and

           17           WHEREAS, this is the first extension obtained by the parties regarding Defendant’s deadline

           18    to file a reply brief in support of its Motion to Compel Arbitration.

           19           THEREFORE, IT IS STIPULATED AND AGREED, by and between the undersigned

           20    counsel, that Defendant will file its reply brief in support of its Motion to Compel Arbitration and to

           21    Stay or Dismiss Civil Proceedings, on or before May 14, 2021.

           22    //

           23    //

           24    //

           25    //

           26    //

           27    //

           28
                                                                    2     STIPULATION AND ORDER EXTENDING TIME FOR
                                                                         DEFENDANT TO FILE REPLY BRIEF IN SUPPORT OF
Gibson, Dunn &
Crutcher LLP
                                                                                     MOTION TO COMPEL ARBITRATION
                                                                                       CASE NO. 2:20-CV-02079-KJM-CKD
            1    Dated: May 12, 2021
                                           NATALIA D. ASBILL-BEAROR
            2                              ROBIN K. PERKINS
                                           PERKINS ASBILL, APLC
            3

            4                              By:            /s/ Natalia D. Asbill-Bearor
                                                              Natalia D. Asbill-Bearor
            5                                           Attorneys for Plaintiff Kelly Bright
            6
                                           JESSE A. CRIPPS
            7                              MEGAN M. LAWSON
                                           GIBSON, DUNN & CRUTCHER LLP
            8

            9                              By:            /s/ Megan M. Lawson
                                                           Megan M. Lawson
           10                                           Attorneys for Defendant
                                                 AMERICAN HOME SHIELD CORPORATION
           11

           12
                       IT IS SO ORDERED.
           13

           14

           15
                 DATED: May 12, 2021.
           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                 3    STIPULATION AND ORDER EXTENDING TIME FOR
                                                     DEFENDANT TO FILE REPLY BRIEF IN SUPPORT OF
Gibson, Dunn &
Crutcher LLP
                                                                 MOTION TO COMPEL ARBITRATION
                                                                   CASE NO. 2:20-CV-02079-KJM-CKD
